Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,472,623 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,472,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘623 patent anticipates the claims of the instant application.  By way of illustration, consider the respective claim 1 from each of the instant application and the ‘623 patent:

Claim 1 of the instant application
Claim 1 of the ‘623 patent
1. A method for encrypting fields in a profile, comprising: 

receiving a profile associated with a user, wherein the profile includes encrypted fields and access information defining permissions for a plurality of consumers to access the encrypted fields; 



receiving an update to the profile from the user, wherein the update comprises updated fields corresponding to the encrypted fields; 


encrypting the updated fields with symmetric keys, wherein each one of the updated fields is encrypted with a unique symmetric key of the symmetric keys; 

encrypting the symmetric keys with a public key of a first consumer of the plurality of consumers to generate encrypted keys;




receiving a request by the first consumer to access the profile; and 

transmitting the update to the first consumer.
1. A method for encrypting fields in a profile, comprising: 

adding a profile associated with a user to a profile snapshot queue, wherein the profile includes encrypted fields and access information defining permissions for a plurality of consumers to access the encrypted fields, wherein the profile snapshot queue includes a plurality of profiles; 

receiving an update to the profile from the user, wherein the update comprises updated fields corresponding to the encrypted fields and a header for the update; 

encrypting the updated fields with symmetric keys, wherein each symmetric key of the symmetric keys is associated with one of the plurality of consumers; 

encrypting the symmetric keys with a public key of a first consumer of the plurality of consumers to generate encrypted keys;

storing the encrypted keys in the header; adding the update to a live update queue; 

receiving a request by the first consumer to access the profile;

transmitting the profile from the profile snapshot queue to the first consumer; and 

transmitting the update from the live update queue to the first consumer.


	As can be seen, every limitation from the instant claim is present in the corresponding claim from the ‘623 patent.  Thus, any invention that would infringe the ‘623 patent would also necessarily infringe the instant application, resulting in two patents on the same invention.  Independent claims 8 & 15 of the instant application are likewise similar to independent claims 9 & 17 of the ‘623 patent and are similarly rejected as discussed supra.  Dependent claims 2-7, 9-14, & 16-20 of the instant application are likewise similar to dependent claims 2-8, 10-16, & 18-20 of the ‘623 patent and are similarly rejected as discussed supra.  

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/19/2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436